PER CURIAM.
Curry challenges the denial of his motion to suppress and the costs imposed at sentencing. We find that Curry’s motion to suppress was correctly denied and affirm his adjudication and sentence without discussion, but we strike one court cost.
A cost of $2 was assessed pursuant to section 943.25(13), Florida Statutes (1993). This cost is discretionary, and since the trial court failed to give Curry notice of this cost, this cost must be stricken. See Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995).
*775Accordingly, we affirm the judgment and sentence, but we strike one court cost.
CAMPBELL, A.C.J., and LAZZARA and WHATLEY, JJ., concur.